                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 IN RE:

 DENE AURIELLE SHAEFFER,                                   Civil Case No. 19-cv-342-JPG
                                                           Bankr. Case No. 17-30052-lkg
                 Debtor.


 DENE AURIELLE SHAEFFER,

                 Appellant,

          v.

 MIKOL ROSENBALM,

                 Appellee.

                                        JUDGMENT

       This matter having come before the Court, and the Court having found it lacks subject

matter jurisdiction,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice for lack of jurisdiction.


DATED: May 1, 2019                         MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk

Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
